                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               JILL GARCIA
                                                                                           3
                                                                                               Nevada Bar No. 7805
                                                                                           4   jill.garcia@ogletreedeakins.com
                                                                                               AMY L. HOWARD
                                                                                           5   Nevada Bar No. 13946
                                                                                               amy.howard@ogletreedeakins.com
                                                                                           6   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               Wells Fargo Tower, Suite 1500
                                                                                           7
                                                                                               3800 Howard Hughes Parkway
                                                                                           8   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           9   Fax: 702.369.6888
                                                                                               Attorneys for Defendant Eldorado Resorts Corporation
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10

                                                                                          11                              UNITED STATES DISTRICT COURT

                                                                                          12                                FOR THE DISTRICT OF NEVADA
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   TAMMY LAFOND,                                     Case No.: 2:18-cv-01503-JAD-VCF
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                        Plaintiff,                      STIPULATION AND ORDER TO
                                                                                          15                                                      EXTEND TIME FOR DEFENDANT TO
                                                                                               vs.                                                 FILE REPLY IN SUPPORT OF ITS
                                                                                          16                                                        PARTIAL MOTION TO DISMISS
                                                                                               ELDORADO RESORTS CORPORATION, a                      PLAINTIFF TAMMY LAFOND’S
                                                                                          17   Florida Corporation; AND DOES 1-50,                   COMPLAINT AS FOLLOWS:
                                                                                               inclusive,                                            RETALIATION (COUNT III);
                                                                                          18                                                      TORTIOUS DISCHARGE (COUNT IV);
                                                                                                                    Defendants.
                                                                                          19                                                       AND TITLE VII DISCRIMINATION
                                                                                                                                                            (COUNT V)
                                                                                          20
                                                                                                                                                             (FIRST REQUEST)
                                                                                          21
                                                                                                      Pursuant to L.R. I.A. 6-1, 6-2, and L.R. 7-1, Plaintiff Tammy LaFond (“Plaintiff”) and
                                                                                          22
                                                                                               Defendant Eldorado Resorts Corporat. (“Defendant”) (collectively, the “Parties”), by and through
                                                                                          23

                                                                                          24   their respective counsel hereby stipulate and agree to extend the time for Defendant to file its

                                                                                          25   Reply In Support of Its Partial Motion to Dismiss Plaintiff Tammy LaFond’s Complaint as

                                                                                          26   Follows: Retaliation (Count III); Tortious Discharge (Count IV); and Title VII Discrimination
                                                                                          27   (Count V). With the reply being due on October 26, 2018, Nevada Day, an office holiday, defense
                                                                                          28
                                                                                           1   counsel’s office is closed with few support staff available.     Defendant therefore seeks one

                                                                                           2   additional business day to finalize and complete the filing, which will be done on Monday, October
                                                                                           3
                                                                                               28, 2018. This requested extension of time is sought in good faith and not for purposes of causing
                                                                                           4
                                                                                               any undue delay. The hearing on this matter is not set until November 19, 2018.
                                                                                           5
                                                                                                      Dated this 26th day of October, 2018.
                                                                                           6
                                                                                               WATKINS & LETOFSKY, LLP                             OGLETREE, DEAKINS, NASH, SMOAK
                                                                                           7
                                                                                                                                                   & STEWART, P.C.
                                                                                           8
                                                                                               /s/ Eran Forster                                    /s/ Jill Garcia
                                                                                           9   Daniel R. Watkins                                   Anthony L. Martin
                                                                                               Brian S. Letofsky                                   Jill Garcia
                                                                                          10   Eran Forster                                        Amy L. Howard
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               8215 South Eastern Avenue                           3800 Howard Hughes Parkway
                                                                                          11
                                                                                               Suite 265                                           Suite 1500
                                                                                          12   Las Vegas, NV 89123                                 Las Vegas, NV 89169
                                                                                               Attorneys for Plaintiff Tammy LaFond                Attorneys for Defendants Eldorado Resorts
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                       Corporation
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15
                                                                                                                                   ORDER
                                                                                          16

                                                                                          17          IT IS SO ORDERED.

                                                                                          18
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                                          19                                       UNITED   STATES
                                                                                                                                   Dated: October 29, DISTRICT/MAGISTRATE
                                                                                                                                                      2018.               JUDGE
                                                                                          20

                                                                                          21
                                                                                                                                   DATED:
                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                               2
